Citation Nr: 0118027	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disorder.

3.  Entitlement to an increased evaluation for patellofemoral 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for patellofemoral 
arthritis of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims for ratings in excess of 10 and 20 
percent for left and right knee disabilities, respectively; 
and denied applications to reopen claims of service 
connection for low back and left foot disorders.

An April 1999 decision granted the veteran's claim for a 
temporary total convalescent rating, under the provisions of 
38 C.F.R. § 4.30 (2000), for his patellofemoral arthritis of 
the right knee, from March 20, 1998 through May 31, 1998.  In 
a June 1999 VA Form 9, the veteran requested an extension of 
that temporary total convalescent rating.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A September 1994 RO decision denied the veteran's 
application to reopen a claim for service connection for a 
back disorder, and denied his claim for service connection 
for a left foot disorder; the veteran did not perfect his 
appeal of the low back claim by submitting a timely 
substantive appeal, and he did not file a timely notice of 
disagreement with respect to the left foot claim.

2.  The evidence associated with the claims folder since the 
September 1994 RO decision, which includes competent evidence 
of disc disease of the lumbar spine, is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for a low back 
disability.

3.  The evidence associated with the claims folder since the 
September 1994 RO decision is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a left foot disorder.

4.  The veteran's service-connected left knee disorder is 
productive of arthritis with pain and limitation of motion 
from -4 to 125 degrees; it is not productive of instability 
or subluxation.

5.  The veteran's service-connected right knee disorder is 
manifested by arthritis with pain and limitation of motion 
from 10 to 100 degrees; it is not productive of instability 
or subluxation.


CONCLUSIONS OF LAW

1.  A September 1994 RO decision that denied service 
connection for a left foot disorder is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (2000).

2.  The evidence received since the September 1994 rating 
decision is not new and material, and the veteran's claim of 
service connection for left foot disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).
3.  A September 1994 RO decision that denied an application 
to reopen a claim of service connection for a low back 
disorder became final; the evidence received since that 
decision is new and material, and the veteran's claim of 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000); Veterans Claims Assistance Act, Pub. L. 
No. 106-475 (2000).

5.  The criteria for an evaluation in excess of 20 percent 
for patellofemoral arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000); Veterans Claims Assistance Act, Pub. L. 
No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

As to the veteran's claims of increased ratings for his knee 
disabilities, the Board finds that the RO has fully complied 
with the heightened requirements of the Act.  He has been 
provided a statement and a supplemental statement of the 
case, which in the aggregate have informed the veteran of the 
requirements for higher evaluations.  VA treatment records 
have been obtained, and there is no indication that there is 
any other relevant medical evidence available that has not 
been obtained.  Finally, the veteran has been provided VA 
examinations, with the most recent performed in February 
2001, which are adequate for rating purposes.  For these 
reasons, the Board finds that the expanded duty to assist 
mandated by the Act has been met.


I.  Application to Reopen Claims of Service Connection 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With respect to a chronic 
disability subject to presumptive service connection, such as 
arthritis, evidence that the chronic disorder was manifested 
to a compensable degree within the prescribed period, one 
year, is sufficient to establish service connection.  See 38 
C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 
(1994).  A claim may also be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

The RO received the veteran's initial claim for service 
connection for back disorder in May 1988.  He stated that his 
back was injured during his service in Vietnam.  A June 1988 
rating decision denied service connection for a back injury, 
holding that while a December 1967 service medical record did 
show a back injury, an April 1970 VA examination report did 
not show any chronic residuals of the injury.  The veteran 
was informed of that decision in July 1988, but he did not 
appeal.  

In February 1994, the RO received an application to reopen 
the previously denied claim of service connection for a back 
disorder.  The veteran also filed a claim of  service 
connection for a left foot disorder.  A September 1994 rating 
decision denied the application to reopen the claim of 
service connection for a low back disorder, and denied 
service connection for a left foot disorder.  The RO found 
that the evidence received since the previous denial of 
service connection for a back disorder did not show that a 
low back disorder was the result of service.  In addition, 
the RO found that while the veteran suffered a sprained left 
ankle in May 1966, a chronic disorder was not the result of 
service.  The veteran was informed of that rating decision in 
October 1994 correspondence, which included a photocopy of 
the rating decision and informed him of appellate rights.  
While he initiated appellate review in a December 1994 notice 
of disagreement with regard to the back disorder, and a March 
1995 statement of the case was issued, the veteran did not 
file a timely substantive appeal.  He did not file a timely 
notice of disagreement with respect to the left foot claim.  
Accordingly, the September 1994 rating decision is  final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2000).

The RO construed medical records dated in January 1995, and 
received in February 1995, as an application to reopen the 
previously denied claims.  As noted above, the January 1996 
rating decision that is the subject of this appeal found no 
new and material evidence to reopen the claims of service 
connection for low back and left foot disorders.  The veteran 
disagreed with the decision, and the RO issued a statement of 
the case on these issues in May 1996.  The veteran was 
afforded a hearing before an RO hearing officer in September 
1996.  The veteran's oral testimony, when reduced to writing, 
perfects his appeal as to these two issues.  Tomlin v. Brown, 
5 Vet. App. 355, 357 (1993).

Medical evidence of record at the time of the last final 
disallowance of these claims included service medical 
records, discussed above, as well as an April 1970 VA 
examination report, which showed full range of motion of the 
lumbar spine with no spasm.  Other evidence of record at the 
time of the September 1994 included a July 1992 VA orthopedic 
examination report.  The veteran informed the examiner at 
that time that his back was injured aboard ship when a pole 
struck his back.  The veteran also informed the examiner that 
since then he has had low back pain intermittently.  
Objectively, lateral bending of the lumbosacral spine was 
reduced to about 50 percent of normal.  Straight leg raising 
from a supine position caused a mild degree of low back pain.  
The examiner stated that the veteran had back pain that was 
apparently secondary to the in-service injury, but he could 
not find abnormality upon examination.  He ordered X-rays of 
the lumbar spine, which were within normal limits.

Other evidence received since the last final disallowance 
includes the January 1995 private treatment records, 
including an MRI report, that showed various disc diseases in 
the lumbar spine, including a mild broad-based annular bulge 
at the L5-S1 level.  

At his September 1996 hearing before an RO hearing officer, 
the veteran testified that his low back was injured during 
active service.  Following his separation, the veteran stated 
that he sought treatment for his back pain, but that an X-ray 
did not show any abnormality.  However, he stated that he 
could not recall where the treatment was provided.  The 
veteran also testified that he worked for the railroad for 
many years, but he denied that he ever injured his back 
during his employment.  

As to his left foot disorder, the veteran stated that he 
injured his left foot during service, and that since then he 
had sprained it about 10 times.  He indicated that the only 
treatment he received after his initial treatment in service 
was aspirin.  The veteran further stated that he first 
received treatment for his ankle about two or three years 
after his separation from active service, but he could not 
recall the treatment provider.  He also noted that his left 
foot was constantly painful.  The veteran's wife recounted 
the veteran's various medications.

Other relevant evidence received since the September 1994 
rating decision includes an August 1998 VA treatment record.  
The veteran reported diffuse body pain over the past 31 years 
at that time.  The VA clinician indicated that the veteran's 
complaints were vague, and that he had a history of 
depression.  X-rays of the left foot were normal, and the 
assessment was generalized arthralgia, with an apparent 
psychological overlay.

The Board also notes that a February 2001 VA orthopedic 
examination report of record primarily relates to the 
veteran's service-connected knees, but the report contained 
other, pertinent history.  The veteran informed the examiner 
that he was employed with a railroad previously, but that he 
was involved in a train accident in 1992, resulting in 
disability retirement.  He stated that everything hurt 
following the accident, including his back and knees.

The additional medical records include evidence of disc 
disease, which was first noted in 1995.  While no medical 
evidence has been submitted that would establish a 
relationship between this underlying pathology and the 
veteran's service, such competent evidence provides a more 
complete picture of the veteran's low back disability.  
Hodge, supra.  In fact, the prior final RO denials were 
essentially based on a finding of no current low back 
disability.  The Board finds that this evidence is, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
low back disability.

The most recent evidence does not reflect that the veteran 
has a current disorder of the left foot; indeed, the August 
1998 VA treatment record shows that an X-ray of the left foot 
was negative for any abnormality.  The additional evidence 
does not present a more complete picture with regard to the 
veteran's claimed left foot disorder.  The evidence 
associated with the claims folder since the September 1994 
rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left foot disorder.  The veteran 
maintains that he has a left foot disability causally linked 
to service but his assertions are not new, as they are 
duplicative of his statements that were of record at the time 
of the unappealed 1994 RO decision.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, his lay assertions as to 
medical causality are not competent nor material evidence to 
reopen the previously denied claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In light of the above, the Board finds that 
the veteran has submitted new and material evidence to reopen 
his previously denied claim of service connection for a left 
foot disability.  In declining to reopen these claim, VA is 
not on notice of any available records that might serve to 
reopen the veteran's claim of service connection for a left 
foot disorder that have not been secured.  Graves v. Brown, 9 
Vet. App. 172 (1996).
II.  Increased Evaluations

A May 1970 rating decision granted service connection for 
bilateral knee strain, finding that this disability was 10 
percent disabling.  A September 1992 rating decision raised 
the veteran's evaluation to 20 percent for the bilateral 
disorder.  The April 1999 rating decision on appeal found 
that the veteran's right knee was 20 percent disabling, while 
his left knee was 10 percent disabling.

The RO received this current claim for an increased 
evaluation in November 1997.  A VA treatment record dated 
that same month showed that the veteran had complaints of 
bilateral knee pain, with the right knee more painful than 
the left.  His history was reviewed, and the veteran reported 
being involved in a motor vehicle accident in November 1996, 
increasing his pain.  Range of motion of the right knee was 
10 to 100 degrees on the right and full on the left.  There 
was no edema, and the McMurray's and Lachman's tests were 
negative for both knees.  There was patellar femoral grinding 
on the right and mild crepitance over the patella on the 
left. 

The veteran underwent arthroscopic surgery on the right knee 
in March 1998.  In June 1999, the veteran was afforded a VA 
orthopedic examination.  He reported doing well after the 
surgery, although he still reported pain and a feeling of 
"giving away" in the right knee.  The veteran stated that 
he could not stand for a long period of time, and he reported 
using Arthotec for pain relief.  The veteran reported that 
his left knee was not as severe, but was still painful, with 
an occasional catching sensation.  Range of motion of the 
left knee was from zero to 130 degrees, without pain.  Range 
of motion of the right knee was from zero to 110 degrees, 
with pain at 110 degrees.  Grating and popping of the patella 
was noted bilaterally, with the right worse than the left.  
McMurray's test was negative bilaterally.  X-rays showed 
degenerative osteophytes bilaterally, but knee joint spaces 
appeared maintained.

The veteran was provided his most recent VA orthopedic 
examination in February 2001.  As before, his history was 
reviewed.  The veteran described flare-ups when he stood for 
an extended period of time, but there was relief with rest.  
Objectively, the knees had good alignment, and lacked three 
or four degrees of complete extension.  Flexion was to 125 
degrees.  Collateral and cruciate ligaments were stable, as 
was the patella.  However, the patella had crepitus that was 
described as greater than average on the left, and some 
lesser patella crepitus on the right.  There was no swelling.  
X-rays showed bilateral degenerative joint disease.  He was 
diagnosed with bilateral patellofemoral arthritis.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  Plate II of 
38 C.F.R. § 4.71 provides that full range of motion of the 
knee is from zero degrees to 140 degrees.  The United States 
Court of Appeals for Veterans Claims (Court) held that when 
evaluating an orthopedic disability that is evaluated based 
upon limitation of motion, functional loss of motion due to 
objective evidence of pain on use must also be considered.  
DeLuca v. Brown, 6 Vet App 321 (1993).

There is X-ray evidence of bilateral knee arthritis and the 
veteran's patellofemoral arthritis of the knees has been 
evaluated under Diagnostic Codes 5003, for degenerative 
arthritis, which in turn uses limitation of motion as the 
criteria for evaluating a joint manifested by arthritis.  
Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, while a 30 percent evaluation, the highest under 
that diagnostic code, is warranted when flexion is limited to 
15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides that limitation of extension to 
10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted when extension is limited to 15 
degrees, while a 30 percent evaluation is warranted when 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted under this diagnostic code when extension is 
limited to 30 degrees, and a 50 percent evaluation, the 
highest under this diagnostic code, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A VA General Counsel Precedent Opinion provides for separate 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

There is no medical evidence dated in recent years that shows 
subluxation or instability of either knee.  Clinical 
evaluations of the veteran's knees in November 1997, June 
1999, and February 2001 were negative for such findings.  
Hence, a separate rating under 38 C.F.R. § 4.71a, Code 5257 
is not warranted for either knee. 

As noted above, the veteran's left knee has most recently 
been found to be 10 percent disabled under Diagnostic Code 
5260, while his right knee has been found to be 20 percent 
disabling.  As the veteran's range of motion of the left knee 
has been virtually full throughout this claim, and that any 
loss of range of motion does not even approach the minimum 
loss of range of motion contemplated for a compensable 
evaluation under either Diagnostic Code 5260 or 5261, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  In denying an increased 
evaluation, the Board would note that the April 1999 rating 
decision that found the left knee 10 percent disabling did so 
in large part on the basis of the veteran's pain, and pain 
has been taken into account in arriving at this evaluation.  

In a like manner, the Board notes that the veteran's greatest 
loss of range of motion was that noted in November 1997, when 
range of motion was from 10 to 110 degrees.  Under Diagnostic 
Code 5261, limitation of extension to 10 degrees warrants a 
10 percent evaluation.  As noted by the RO in the April 1999 
rating decision, this loss of range of motion, in conjunction 
with painful motion, comport with a 20 percent evaluation for 
functional loss of motion.  (The veteran has since displayed 
a greater range of motion.)  The veteran has never shown a 
loss of range of motion that would warrant an evaluation in 
excess of 20 percent under either Diagnostic Code 5260 or 
5261, even with complaints of pain. 

For these reasons, the Board finds that the preponderance of 
the evidence is against either claim.  In denying the claims, 
the Board has ascribed all current levels of disability of 
the knees to the veteran's service-connected disability, and 
has made no attempt to distinguish any symptomatology from 
post-service injuries, noted above.  The Board is also 
mindful of the Court holding in DeLuca.  However, as cited 
above, the current evaluations assigned by the RO were made 
in large part on the veteran's pain.  There is no objective 
evidence to indicate that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional functional impairment to a degree that would 
support a ratings in excess of 10 and 20 percent for the 
veteran's left and right knees, respectively.  The evidence 
is not in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that either knee 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  The veteran informed the VA examiner who 
conducted the February 2001 VA orthopedic examination that he 
was retired due to disability following a train accident.  
The schedular criteria do contemplate a reduction in earnings 
capacity, and provide for even greater evaluations under the 
VA rating schedule.  Ultimately, the veteran's right and left  
knee disabilities do not rise to the level of marked 
interference with employment, that is, beyond that 
contemplated by the rating schedule.  Further, the Board 
acknowledges that the veteran did receive arthroscopic 
surgery on his right knee in March 1998.  However, the rating 
schedule does contemplate a temporary, 100 percent 
convalescent rating for surgery, and the April 1999 rating 
decision did grant this benefit.  In the absence of such 
factors as marked interference with employment or frequent 
periods of hospitalization, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, this claim is reopened; the appeal is granted, to 
this extent only.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a left foot 
disorder, this claim is denied.

An evaluation in excess of 10 percent for patellofemoral 
arthritis of the left knee is denied.

An evaluation in excess of 20 percent for patellofemoral 
arthritis of the right knee is denied.

 
                                                      REMAND

In view of the Board's decision reopening the veteran's claim 
for service connection for a low back disability, the claim 
must be remanded to the RO for de novo adjudication.  There 
is also a duty to assist the veteran in the development of 
the reopened claim.  As noted in the above decision, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), among other things, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disability since service.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with the claims file.  If the search for 
such records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

2.  After completion of the above, the RO 
should review the claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), to include ensuring 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 

3.  Thereafter, the RO must adjudicate 
the claim of service connection for a low 
back disability on a de novo basis.  If 
the benefit sought remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case and an 
appropriate period of time for response.

The purpose of this REMAND is to provide the veteran due 
process of law and to obtain additional medical information, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

